Order entered April 13, 2021




                                                 In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                        No. 05-20-00624-CV

                                 MELISSA BREWER, Appellant

                                                    V.

                                   COMPASS BANK, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-02438-2019

                                                ORDER

           On August 17, 2020, we ordered the appeal be submitted without the

    reporter’s record after Cindy Bardwell, Official Court Reporter for the 429th

    Judicial District Court, notified the Court that no record was taken on the

    “designated date.” On April 12, 2021, a four-volume reporter’s record was filed.1

    In light of the filing of the reporter’s record, we vacate this Court’s August 17,

    2020 order.

1
 We note that appellant was proceeding pro se until counsel made an appearance on her behalf on February
23, 2021.
      After numerous extensions, appellant’s brief on the merits was due

yesterday. In light of the late filing of the reporter’s record, on the Court’s own

motion, we ORDER appellant to file her brief within ten days of the date of this

order and caution her that any further extension request will be strongly disfavored.

                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE